IN THE
                        TENTH COURT OF APPEALS



                               No. 10-08-00268-CV

                 IN RE TEXAS DEPARTMENT OF FAMILY
                      AND PROTECTIVE SERVICES



                               No. 10-08-00270-CV

                             IN RE JAMES EHLERS


                               Original Proceeding



                         MEMORANDUM OPINION


      The Department of Family and Protective Services filed an application with this

Court for the issuance of a writ of mandamus against the Respondent, Honorable Greg

Wilhelm, Judge of the County Court at Law No. 1 of Ellis County. James Ehlers, joined

by attorney ad litem Gloria Ortiz, also filed a mandamus application against Judge

Wilhelm.   In both applications, the parties contend that Respondent abused his

discretion by refusing to enter a final judgment memorializing the jury’s verdict in a
parental-rights termination case and by issuing an order appointing a transition master

and a transition coordinator.           Ehlers further contends that Respondent abused his

discretion because the transition order effectively denies him access to his daughter.

        However, the trial court has since signed a final judgment and a separate order

vacating its transition order. Accordingly, we dismiss the mandamus applications as

moot.     See In re Jaramillo, 164 S.W.3d 774, 775 (Tex. App.—Texarkana 2005, orig.

proceeding).



                                                           FELIPE REYNA
                                                           Justice

Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Petitions dismissed
Opinion delivered and filed September 17, 2008
[OT06]




In re Tex. Dep’t of Family & Protective Servs.                                      Page 2